Citation Nr: 0331278	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  96-26 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had qualifying active service from June 1971 to 
March 1973.  

This appeal arises from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that determined that claims of 
entitlement to service connection for back, right elbow, and 
right hip conditions were not well grounded.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.  The RO has granted service connection 
for the right elbow and there is no controversy remaining 
over the rating assigned.  The claimed right hip condition is 
simply that of hip pain radiating from the lumbar spine and 
is included in the claim of service connection for residuals 
of a back injury. 

The veteran testified before an RO hearing officer in June 
1996 and before the undersigned member of the Board in May 
2003.


FINDING OF FACT

It is at least as likely as not that a back injury during 
active service caused lumbar spine degenerative joint disease 
with discogenic disease.  


CONCLUSION OF LAW

Lumbar spine degenerative joint disease with discogenic 
disease was incurred in active service.  38 U.S.C.A. §§ 1110, 
1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) reflect no 
relevant abnormality upon entry into active service in June 
1971.  In April 1972, he complained of back pain for the 
recent 7 days after being hit in the back with a baseball bat 
about three months earlier.  A May 1972 separation 
examination report reflects a normal spine; however, he 
continued to serve on active duty and on November 26, 1972, 
he dislocated his right elbow.  Another separation 
examination report dated in March 1973 notes the right elbow 
injury and reflects a normal spine.  

The SMRs include a report of medical history that the veteran 
completed at the time of his enlistment examination; however 
there is no report of medical history to accompany either 
separation examination report.  

In September 1973, the veteran filed a service connection 
claim for the right elbow but he did not mention a back 
injury.  He re-filed for benefits in February 1979 but did 
not mention a back injury.  In May 1994, he filed a claim for 
service connection for residuals of a back and a right elbow 
injury that allegedly occurred in 1972.  

In June 1994, the National Personnel Records Center (NPRC) 
reported that all SMRs had been forwarded to the RO.  

The veteran underwent a VA orthopedic compensation and 
pension examination in June 1994.  The examiner noted that 
the veteran had fallen in 1972 injuring his back and 
dislocating his right elbow.  He currently had back, hip, and 
right elbow pain.  The relevant diagnoses were rule out 
lumbar spine degenerative arthritis and rule out degenerative 
arthritis of the right hip.  X-rays at that time showed mild 
scoliosis of the lumbar spine.  The right hip was normal.  

The RO found the veteran's claims to be not well grounded in 
August 1995.  In March 1996, he recalled that he had been 
treated for the claimed conditions during active service in 
1972.  

In June 1996, the veteran testified before an RO hearing 
officer that he hurt his back and dislocated his right elbow 
in one fall.  He testified that he worked for the Post Office 
after active service and that he was treated weekly with hot 
packs for his elbow and back during that time.  At the 
hearing, he submitted Dr. Weck's private treatment records 
that note low back pain at various times during 1989 and 
1990.  

According to a July 1996 VA orthopedic compensation and 
pension examination report, the diagnosis was degenerative 
joint disease of L4-5.  X-rays showed a normal right hip and 
mild degenerative changes of the spine.  

In January 1997, the veteran submitted private health care 
records from the Postal Service.  A March 1973 medical 
questionnaire for employment reflects that the veteran 
reported no history of chronic backache.  A Postal Service 
treatment record reflects an entry on October 31, 1976, that 
notes that the veteran had hurt his back lifting heavy boxes 
in the morning.  He received heat treatments and Darvon(r) for 
back pain for several weeks thereafter.  

VA outpatient treatment reports reflect complaints of back 
pain at various times.  A June 1999 report notes 
osteoporosis.  A September 1999 report contains a diagnosis 
of right hip tendonitis.  A December 1999 report notes a 
complaint of low back pain with radiation to the right lower 
extremity for the past 12 to 15 years, worse in the recent 
year.  The report notes that recent X-rays showed right hip 
degenerative changes, spina bifida occulta at S1, pars defect 
at L5, and narrowed L5-S1 disk space.  

A February 2000 VA outpatient treatment report reflects an 
assessment of degenerative arthritis of the lumbar spine.  In 
February 2002, the veteran reported that he had low back pain 
ever since a 1972 injury.

In July 2001, the RO notified the veteran of the provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA).  

According to an August 2001 VA orthopedic compensation and 
pension examination report, the diagnosis was degenerative 
joint disease of the lumbar spine with discogenic disease of 
the lumbar spine.  August 2001 VA X-rays were similar to 
previous X-rays.  

In March 2003, the veteran's personal physician, Nicholas 
Merola, M.D., reported that he had treated the veteran in 
January 1974 for a back injury sustained in an accident 
previously while in the Marines.  Dr. Merola reported that 
the veteran was re-examined on March 31, 2003, and his 
condition was no better at that time.  The veteran had pain 
in the back, right hip, and right leg. 

In May 2003, the veteran testified before the undersigned 
member of the Board that he had no back problem prior to 
active service.  During active service, he fell from a ladder 
and injured his right elbow and back and he recalled having 
been hospitalized for 7 to 10 days at that time.  He reported 
his back injury to medical doctors but they were more 
interested in his right elbow injury.  He recalled seeing his 
private physician for his back soon after discharge.  He 
testified that he could not report his back injury while 
applying for Postal Service employment for fear of not 
getting the job.  He testified that he began seeing a 
chiropractor, Dr. Weck, in the late 1980s.  He said that he 
has had back pain ever since his injury in 1972 and he has 
not had any other back injury since active service.  

At the hearing, the veteran submitted additional VA 
outpatient treatment reports reflecting treatment at various 
times from 1999 to 2003.  Some of these reports reflect the 
veteran's reported history of chronic back pain since active 
service.  The veteran waived his right to initial RO 
consideration of Dr. Merola's opinion of March 31, 2003, and 
the VA outpatient treatment reports submitted at the recent 
hearing.  

II.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) 
(2003).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of this claim pursuant to this new legislation 
and implementing regulations insofar as VA has already met 
all notice and duty to assist obligations under the new law, 
to include as delineated under the newly promulgated 
implementing regulations.

In essence, the veteran in this case has been notified as to 
the laws and regulations governing service connection.  He 
has, by rating actions, a statement of the case and 
supplemental statements of the case, been advised of the 
evidence considered in connection with his claims, and what 
evidence that is potentially probative or not probative of 
the claims.  38 C.F.R. § 3.159(b)(1), (e).  The RO has 
attempted to obtain, and has associated with the claims file, 
all pertinent service records, VA medical records, and the 
private medical records identified by the claimant.

The Board emphasizes that by letter dated in July 2001, the 
RO notified the veteran of the provisions of the VCAA and its 
potential impact on his claim, allowing him an additional 
period of time in which to present evidence and/or argument 
in support of the appeal.  Although the letter is somewhat 
unclear as to what additional evidence the veteran should 
submit, because the decision below is favorable to the 
veteran, the duty to assist and to notify under the VCAA have 
been satisfied.  A remand for additional notice would thus 
serve only to further delay resolution of the claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

III.  Legal Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Each 
disabling condition shown by SMRs, or for which the veteran 
seeks service connection, must be considered on the basis of 
the places, types, and circumstances of his service as shown 
be service records, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a condition is 
not shown to be chronic, then continuity of symptomatology is 
required to support the claim.  38 C.F.R. § 3.303(b).  

The SMRs corroborate the veteran's account of an in-service 
fall, as a right elbow dislocation injury is shown.  The 
Board accepts the veteran's testimony concerning a concurrent 
back injury as satisfactory lay evidence of such.  The 
service medical records also describe a back injury in a 
different accident.  Although the final separation 
examination report does not mention any back pain, the Board 
notes that there is no report of medical history to accompany 
that report.  The private medical evidence reflects that the 
veteran sought treatment for back pain within a year of 
discharge and there is medical and lay evidence of occasional 
back pain complaints since that time.  Thus, there is 
evidence of continuity of symptomatology to support the 
claim.  There is also medical evidence of a current 
disability to account for the current back and right hip 
pain, as the most recent compensation and pension examination 
report reflects a diagnosis of lumbar spine degenerative 
joint disease with discogenic disease.  

In this case, the RO has not obtained a medical opinion 
addressing whether current symptoms are causally related to 
the in-service back injury; however, in Rowell v Principi, 
4 Vet. App. 9, 19 (1993), where there was no clinical 
documentation of the claimed hearing loss until several years 
after active service, the Court stressed, "Here, the Board 
must do more than simply point to an absence of medical 
evidence; it must offer some basis for finding the lay 
evidence insufficient to establish entitlement to benefits."  
See Cartright v. Derwinski, 2 Vet. App. 24 (1991) (lay 
evidence alone may be sufficient to place the evidence in 
equipoise and thus, under 38 U.S.C. § 5107(b) (formerly § 
3007), establish entitlement to benefits).  Thus, the Board 
finds that veteran's testimony and lay evidence of continuity 
of symptomatology, together with the private medical evidence 
of post service back pain complaints with occasional medical 
treatment, is sufficient to place the evidence in relative 
equipoise.  Thus, the benefit of the doubt doctrine is for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  Service connection for 
lumbar spine degenerative joint disease with discogenic 
disease is therefore granted.  


ORDER

Service connection for lumbar spine degenerative joint 
disease with discogenic disease is granted.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



